--------------------------------------------------------------------------------


Exhibit (10)-z


EXECUTION COPY
 
LETTER WAIVER


 
Dated as of November 23, 2005


To the banks, financial institutions
and other institutional lenders
(collectively, the "Lenders")
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the "Agent") for the Lenders
 
Ladies and Gentlemen:
 
We refer to the Five Year Credit Agreement dated as of July 26, 2005 (the
"Credit Agreement") among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Waiver have the same meanings as specified in
the Credit Agreement.
 
Reference is made to the Borrower's (1) press releases, dated October 26, 2005
and November 3, 2005, and (2) filings with the U.S. Securities and Exchange
Commission on Form 8-K, dated October 27, 2005, and on Form 12(b)-25, dated
November 3, 2005, related to its subsidiary, BL Industria Otica, Ltda ("BLIO")
and the Borrower's related investigation (collectively the "BLIO
Announcements"). The events include, without limitation, allegations of improper
management, improper accounting and unpaid taxes of BLIO, which may result in
the need for the Borrower to delay delivery of its financial statements to you
under the Credit Agreement, delay certain of its filings with the Securities and
Exchange Commission and to restate its financial statements for prior periods,
and that such a restatement, if necessary, would also require that out-of-period
entries made in prior periods, unrelated to the BLIO events, be reclassified to
the appropriate prior period. The Borrower has requested, and the Required
Lenders have agreed, to waive the impact of the matters described in the BLIO
Announcements, including, without limitation, the impact of the events described
in the foregoing sentence, to the extent that any restatements of the Borrower's
financial statements for prior financial periods do not result in reductions in
profits after tax of the Borrower of more than $50,000,000 in aggregate and,
with respect to the delay in delivery of the financial statements required to be
delivered under the Credit Agreement, the extent that such delay does not extend
beyond March 1, 2006 (the "Waived BLIO Matters").
 
We hereby request that you evidence your agreement to waive, solely for the
period commencing on the date first above written through Waiver Termination
Date (as defined below), solely with respect to Waived BLIO Matters, any breach
of the Credit Agreement (including, without limitation, any misrepresentation,
any breach of covenant and any Event of Default) by execution of this Letter
Waiver.
 
On the Waiver Termination Date, without any further action by the Agent and the
Lenders, all of the terms and provisions set forth in the Credit Agreement with
respect to Defaults thereunder that are waived hereunder and not cured prior to
the Waiver Termination Date shall have the same force and effect as if this
Letter Waiver had not been entered into by the parties hereto, and the Agent and
the Lenders shall have all of the rights and remedies afforded to them under the
Credit Agreement with respect to any such Defaults as though no waiver had been
granted by them hereunder. The "Waiver Termination Date" is the date, if any,
that holders of any Debt outstanding in a principal or notional amount of at
least $50,000,000 shall accelerate or give notice of acceleration of such Debt.
 
This Letter Waiver shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Waiver executed by us and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Letter
Waiver. The effectiveness of this Letter Waiver is conditioned upon the accuracy
of the factual matters described herein in all material respects. This Letter
Waiver is subject to the provisions of Section 8.01 of the Credit Agreement.
 
The Credit Agreement and the Notes, except to the extent of the waiver
specifically provided above, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Letter Waiver shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
 
If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to Susan Hobart, Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022.
 
With respect to the Waived BLIO matters, nothing in this Letter Waiver shall
constitute an admission (1) of liability with respect to the Waived BLIO
matters, (2) that a breach of any representation, warranty, covenant or other
provisions of the Credit Agreement has occurred or (3) that an Event of Default
has occurred under the Credit Agreement.
 
This Letter Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Waiver.
 

 
 

--------------------------------------------------------------------------------

 

This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
Very truly yours,
 
BAUSCH & LOMB INCORPORATED
 
By /s/ Efrain Rivera
Title: Vice President & Treasurer
 
Agreed as of the date first above written:
 
CITIBANK, NA.,
as Agent and as Lender
 
By /s/ Robert A. Kane
Title: Managing Director

 
 

--------------------------------------------------------------------------------

 



KEYBANK NATIONAL ASSOCIATION


By /s/ Marianne T. Meil
Title: Vice President


BARCLAYS BANK PLC


By____________________________
Title:


THE BANK OF TOKYO-MITSUBISHI TRUST
COMPANY


By /s/ Harumi Kambara
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.


By /s/ Bruce Yoder
Title: Vice President


MIZUHO CORPORATE BANK, LTD.


By /s/ Raymond Ventura
Title: General Manager



 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION


By /s/ David Dannemiller
Title: Vice President


ALLIED IRISH BANKS, P.L.C.


By /s/ Germaine Reusch     /s/ Anthony O’Reilly
Title: Director         Title: Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION


By /s/ John Carroll
Title: Vice President


THE NORTHERN TRUST COMPANY


By /s/ Ashish S. Bhagwat
Title: Vice President

